DETAILED ACTION
Response to Arguments
Applicant’s arguments are moot in view of a new rejection.  

Claim Objections
The previous claim objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The new limitation term "substantially" in claim 1 at line 9 is a relative term which renders the claim indefinite.  The spec does not disclose the degree of substantiality, i.e., without a percentage, ratio or fraction. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6,496,749) in view of Azrai (US 2005/0213280).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, Alexander: means Alexander teaches or discloses.  
Regarding claim 1, Yamaguchi discloses
A power-compensated fusion furnace (a heat treatment furnace 3C; C23:54, Figs. 10, 30 [and] a heat treatment furnace has M zones; C16:4-5

    PNG
    media_image1.png
    304
    397
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    741
    499
    media_image2.png
    Greyscale
) comprising:

a furnace cavity (a boat 32 for holding the semiconductor wafers in the electric furnace 31; Figs. 10,30, C2:57-58 [and] the heat treatment furnace 3C; C24:61-62) including a door (the door of “the heat treatment furnace 3C; C24:61-62, Fig. 10 [for] “boat loading”; C25:60);

a plurality (M zones; C16:5) of electrical heating elements  (a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30 [including] a heater 44; C2:13, Figs. 10, 30) electrically coupled in parallel (as disclosed in Figs. 10,30) configurations,
wherein at least some (each one of “a heater 44”; C2:13, Figs. 10,30 [having] our “44-a1”, “44-a2” , “44-a3”  and “44-a4”; Fig. 30) of the electrical heating elements (four “44-a1”, “44-a2” , “44-a3”  and “44-a4”; Fig. 30) have a different electrical resistance (the actually measured resistance of each of “a heater 44”; C2:13, Figs. 10,30 wherein the applicant stated, “there are inherent manufacturing variations in heating elements, such that the actual electrical resistance of each element can vary by up to about +/- 20% from a nominal value.” Appeal Brief, Page 7 at lines 13-14 through Page 8, line 1) from other (the actually measured resistance of the rest of “a heater 44”; C2:13, Figs. 10, 30 [having] our “44-a1”, “44-a2” , “44-a3”  and “44-a4”; Fig. 3) of the electrical heating elements; 

a power control system (9C, 8A-1~8A-4, 2-1~2-4 and 7-1~7-4; Fig. 10) that independently (as disclosed in Fig. 10 wherein a group of blocks 8A-1,  2-1 and 6-1 connected to a1, the group of blocks 8-2,  2-2, 7-2 and 6-2 connected to a2, and the group of blocks connected to a3 and a4 are independently controlled by 9C in Fig. 10) controls an electrical 
cycle (switching control timing from the switch control section 7'; C26:3-4 [further disclosing] update (compensation); C28:9) of each (one of a heater 44; C2:13, Figs. 10,30 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4”  among M-number of “44” are graphically disclosed [including] a heat treatment furnace has M zones; C16:4-5) of the plurality of electrical heating elements to account for the different electrical resistance (the measured resistances of four “44-a1”, “44-a2” , “44-a3”  and “44-a4”; Fig. 30) (a heater 44; C2:13, Figs. 10,30 [having] four “44-a1”, “44-a2” , “44-a3”  and “44-a4”; Fig. 30) on or off (“switching control” from “switching control timing from the switch control section 7' and adjusts its output immediately after the switch-over of the switcher 6 as shown in FIG. 17”; P26:3-5) to achieve a substantially uniform temperature (the convergence of the broken line to the solid target values recited from “the change in the target value is shown by a continuous line, and the change in controlled-variable response of the present invention is shown by a broken line”; C24:39-42, Fig. 11

    PNG
    media_image3.png
    222
    509
    media_image3.png
    Greyscale
) across the furnace cavity, 

wherein the electrical cycle of at least one electrical heating element (one of “of four “44-a1”, “44-a2” , “44-a3”  and “44-a4”; Fig. 30) in the plurality (four “44-a1”, “44-a2” , “44-a3”  and “44-a4”; Fig. 30) thereof differs (each output from “Pattern generation section 8A-1~8A-4”; Fig. 10 [for] each “6-1~6-4”; Fig. 10) from the electrical
cycle of other electrical heating elements (the rest of “of four “44-a1”, “44-a2” , “44-a3”  and “44-a4”; Fig. 30) in the plurality (four; Fig. 30); and

wherein the power control system comprises: a thermocouple (a temperature sensor 35; C23:59 wherein an industrial temperature sensor is a thermocouple to output a sensor temperature measurement signal);

(switchers 6-1 to 6-4; C15:45, Fig. 10), wherein each switch is electrically coupled to a respective electrical heating element (each of “a heater 44”; C2:13, Figs. 10,30 [including] a second detected temperature value (auxiliary controlled variable) is outputted from the terminal c (or c-i) of the heat treatment 3C (FIG. 10)9; C23:52-55 [and] a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30) of the electrical heating elements in series (6-1~6-4 in series with 44-a1~44-a4 in Figs. 10, 30) configuration to control a respective flow of electrical energy thereto based on a temperature measurement (output from “a temperature sensor 35”; C23:59) by the thermocouple;

	Yamaguchi discloses “a power control system that independently controls an electrical control cycle of each of the plurality of electrical heating elements” as mapped above, but Yamagishi is silent regarding 

a power control system that independently controls an electrical duty cycle of each of the plurality of electrical heating elements 

the electrical duty cycle of at least one heating element in the plurality thereof differs from the electrical 
cycle of other heating elements in the plurality

a power measurement circuitry electrically coupled to each switch of the plurality of electrical switches, wherein the power measurement circuit is configured to measure electrical power delivered to each of the electrical heating elements; and

a controller configured to generate and transmit, to each switch, a first control signal that causes said each switch to implement the electrical duty cycle of the respective electrical heating element based at least on the measured electrical power delivered to each of the electrical heating elements.

meeting the circuit's power requirements to the power supply (P6:2-3) and switching transistors controlled to direct input current into only one regulator stage at a time (P5:4-6) and “Duty ratios in these stages typically decrease as input voltages rise to minimize power plane current while output voltages drop to accommodate faster integrated circuitry and the associated increased derivatives of the power demand curve” (P5:6-10, Fig. 4

    PNG
    media_image4.png
    442
    520
    media_image4.png
    Greyscale
 wherein the spec discloses the problem for “the variations in electrical resistance of the heating elements, measurements suitable for calculating the power delivered to the heating elements obtained by the power measurement circuitry and the measured power used to develop a correction for duty cycle of each heating element”; PGPUB P20:1-6),

a power control system (power stage 28; P69:8, Fig. 4) that independently controls an electrical duty cycle (a duty cycle of almost 50%; P91:13-14) of each (each “multiple loads 22”; P70:2, Fig. 4) of the plurality of electrical heating elements (multiple loads 22; P70:2, Fig. 4)

the electrical duty cycle of at least one heating element in the plurality thereof differs (vary over a wide range; P91:14-15) from the electrical cycle of other heating elements in the plurality

a controller (Control stage 27; P69:2-3) configured to generate and transmit, to each switch, a first control signal (generates control signals; P69:3 [depending on] feedback control signals; P97:2-3) that causes said each switch to implement the electrical duty cycle of the respective (each “multiple loads 22”; P70:2, Fig. 4) electrical heating element 

	The advantage of using Azrai’s control signals having duty cycle varying over a wide range is to meet the “demand for higher maximum output currents and greater dynamic range from power supplies” (P3:7-8) depending on the circuit configurations and overcome “the instabilities in the feedback loop (P6:5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi with Azrai by replacing Yamaguchi’s switching control timing from the switch control section 7' having update (compensation) with Azrai’s control signals having duty cycle varying over a wide range in order to meet the “demand for higher maximum output currents and greater dynamic range from power supplies” depending on the circuit configurations and overcome “the instabilities in the feedback loop.

	Azrai discloses “the electrical duty cycle of the respective electrical heating element” as mapped above, but Yamaguchi in view of Azrai is silent regarding

a power measurement circuitry electrically coupled to each switch of the plurality of electrical switches, wherein the power measurement circuit is configured to measure electrical power delivered to each of the electrical heating elements; and



	However, Azrai-Fig.9 discloses, in another embodiment (P18:1) for the technical endeavor to solve the problem of “Duty ratios in these stages typically decrease as input voltages rise to minimize power plane current while output voltages drop to accommodate faster integrated circuitry and the associated increased derivatives of the power demand curve” (P5:6-10, Fig. 9

    PNG
    media_image5.png
    838
    606
    media_image5.png
    Greyscale
 wherein the spec discloses the problem for “the variations in electrical resistance of the heating elements, measurements suitable for calculating the power delivered to the heating elements obtained by the power measurement circuitry and the measured power used to develop a correction for duty cycle of each heating element”; PGPUB P20:1-6),

(ADC 23 (FIG. 9) sampling a voltage level for each load supplied by the system; P96:5-6 [further disclosing] the sensed voltage from step 121 and the desired voltage/current from step 122; P97:4-5 wherein Ohm teaches P=V2/R) electrically coupled (through the “control logic 24” block; P81:5, Fig. 9) to each switch (each channel of “multiplexer 98”; P83:2) of the plurality of electrical switches (multiplexer 98; P83:2 [having] the desired switching frequency; P83:6-7 wherein a multiplexer 98 is a group switch), wherein the power measurement circuit is configured to measure electrical power (Voltage sense signal 92 (VSENSE 92) carrying information about the voltage level at load(s) 22; P82:1, Fig. 9 wherein Ohm teaches P=V2/R) delivered to each of the electrical heating elements; and

the electrical duty cycle (the desired switching frequency of power stage 28; P83:6-7) of the respective electrical heating element (Load 22; Fig. 9) based at least on the measured electrical power (Voltage sense signal 92 (VSENSE 92) carrying information about the voltage level at load(s) 22; P82:1, Fig. 9) delivered to each of the electrical heating elements.

	The advantage of using Azrai-Fig.9’s ADC 23 (FIG. 9) sampling a voltage level for each load is to further improve the feedback performance by feeding back multi-outputs.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi in view of Azrai with Azrai-Fig.9 by adding Azrai-Fig.9’s ADC 23 (FIG. 9) sampling a voltage level for each load to Yamaguchi’s temperature feedback in order to further improve the feedback performance by feeding back multi-outputs.

Regarding claim 11, Yamaguchi in view of Azrai discloses 
the controller (Yamaguchi: 9A, 8-1~8-4, 2-1~2-4 and 7-1~7-4; Fig. 10) generates the second control signal (Yamaguchi: output signal from one of  8-2, 2-2 or 7-2; Fig. 10) when a measured temperature (output from “temperature sensor 45-b2”; Fig. 30) in the furnace cavity (Yamaguchi: a boat 32 for holding the semiconductor wafers in the electric furnace 31; Figs. 30,2, C2:57-58) exceeds (Yamaguchi: overshoot of temperature; P20:22) a desired temperature (Yamaguchi: T0; C22:11) in the furnace cavity.

Regarding claim 13, Yamaguchi in view of Azrai discloses 
the second control signal (Yamaguchi: output signal from one of  8-2, 2-2 or 7-2; Fig. 10) is received by each of the switching elements (Yamaguchi: 6-1 to 6-4; Fig. 2, C15:45).

Regarding claim 14, Yamaguchi in view of Azrai discloses 
responsive to the second control signal (Yamaguchi: output signal from one of  8-2, 2-2 or 7-2; Fig. 10), the flow of electrical energy (Yamaguchi: electric power in response to a control signal; C1:61) ceases (control action) for more than 1 second (Yamaguchi: control action keeping T0 after stabilization; C22:10-11).

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6,496,749) in view of Azrai (US 2005/0213280) as applied to claim 1 above, and further in view of Walker (US 2014/0153606).
Regarding claim 4, Yamaguchi in view of Azrai discloses 
the controller (Yamaguchi: 9A, 8-1~8-4, 2-1~2-4 and 7-1~7-4; Fig. 2).

Yamaguchi discloses the controller as mapped above, but Yamaguchi in view of Azrai is silent regarding 
accesses heating-element calibration data.

However, Walker discloses, in the field and endeavor for high temperature furnace having reconfigurable heater circuits (title),
 
accesses heating-element calibration data (“calibration of a temperature-sensitive component”; Claim 1, line 3 [including] “the control circuitry having operating means for periodically configuring interconnections of the first, second and third heating elements during multiple phases of a duty cycle,"; claim 1:13-18).

	The advantage of using Walker’s “calibration of a temperature-sensitive component” is for “the control circuitry having operating means” to be “periodically configuring interconnections of the first, second and third heating elements during multiple phases of a duty cycle" calculating the deviation from the originally normal or nominal value before temperature change resulting in generation of a uniform heating energy.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi in view of Azrai with Walker by adding Walker’s function of “calibration of a temperature-sensitive component” to Yamaguchi’s parameter compensated feedback and feedforward control system in order for “the control circuitry having operating means” to “periodically configure interconnections of the heating elements during multiple phases of a duty cycle" c calculating the deviation from the originally normal or nominal value before temperature change resulting in generation of a uniform heating energy as taught by Walker.

Regarding claim 5, Yamaguchi in view of Azrai and Walker discloses 
the controller (Walker: “control circuitry”; claim 1:13) accesses correction factors (Walker: “calibration of a temperature-sensitive component”; Claim 1, line 3) for position-dependent (Walker: “temperature monitoring at a multitude of locations”; P21:9-10) temperature variations  (Walker: “the temperature profile (variations along the region of interest ...)”; P20:7-8) in the furnace cavity (Walker: “an internal test zone or cavity”; P13:3).

Regarding claim 6, Yamaguchi in view of Azrai and Walker discloses
the controller (Walker: “a controller 30”; Fig. 2 and P14:6) determines electrical duty cycle (Walker: “adjusting the duty cycle”; P24:3-2 from bottom) for each heating element (Walker: “the separate heating elements”; P14:8), which is a corrected (Walker: “adjusting”; P24:3 from bottom), calibrated (Walker: “during calibration of the furnace"; P28:12) duty cycle (Walker: “adjusting the duty cycle”; P24:3-2 from bottom), and does so based on: (i) a desired and uniform amount of power (Walker: “power to the heating element”; P14:5-6) to be delivered to each heating element (Walker: “the heater 26”; Fig. 4 and P18:1-2); (Walker: “the conditions of the solid state relays”; Claim 7, line 2-1 from bottom); and (iii) the correction factors (Walker: “a variety of factors including differences in performance of the separate heating elements”; P22:4-3 from bottom).

Regarding claim 10, Yamaguchi in view of Azrai and Walker discloses
the electrical duty cycle (Walker: “adjusting the duty cycle”; P24:3-2 from bottom) for each heating element (Walker: internal heating elements, including separate elements at each end portion and at the central portion; P14:1-3) is altered by a second control signal (Walker: the second signal from “a processor-controller 66”; P24:5, Fig. 6 [and] “adjusting the duty cycle as described in more detail below to achieve the desired uniform temperature profile in the test cavity”; P24:3-bottom) that is generated and transmitted by the controller (Walker: a processor-controller 66; P24:5, Fig. 6), wherein the second control signal causes a cessation (Yamaguchi: opening “switches 6-1 to 6-4”; Fig. 2, C15:45) in flow of electrical energy (Yamaguchi: the power to be supplied to a furnace; C26:49-50) to the plurality of heating elements (Yamaguchi: a heater 44; C2:13 [including] 44-a1, 44-a2, 44-a3, 44-a4; Fig. 30).

Claims 7-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6,496,749) in view of Azrai (US 2005/0213280) as applied to claim 1 above, and further in view of Devey (US 2008/0156789).
Regarding claim 7, Yamaguchi in view of Azrai discloses 
each heating element (Yamaguchi: a heater 44; C2:13, Figs. 30,2 [including] a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30), and further wherein the controller (Yamaguchi: “the temperature controller”; Fig. 2 and C23:16) accesses 

	Yamaguchi discloses “each heating element” as mapped above, but Yamaguchi in view of Azrai is silent regarding


the controller accesses the heating-element calibration data.

However, Devey discloses, in the technical field for “a block diagram of the power control and monitoring electronics (PCME)” (P60:1, Fig. 28

    PNG
    media_image6.png
    669
    522
    media_image6.png
    Greyscale
),

power measurement circuitry (the power control and monitoring electronics (PCME)”; P60:1, Fig. 28)  that obtains measurements (monitoring; P60:2) for (intended-use functional language after “for” to “each heating element”) that are used to determine the heating-element calibration data (a qualified room-temperature resistance and calibration table; P182:16-17 [including] Heater types and calibration tables; P182:19-20) 

(the power control electronics; P60:1, Fig. 28) accesses the heating-element calibration data (a qualified room-temperature resistance and calibration table; P182:16-17 [including] Heater types and calibration tables; P182:19-20).

	The advantage of using Devey’s “power control and monitoring electronics (PCME) having a qualified room-temperature resistance and calibration table is for the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve the problem in the “uniform heating of the PCB--and precise control of temperature” of the PCB by compensating the resistance change due to different resistor sizes and/or electrical characteristics of each resistor and resistance change of each resistor (from a reference resistance at a room temperature before temperature change) with respect to the temperature change by using a control electronics 20.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi in view of Azrai with Devey by adding Devey’s “power control and monitoring electronics (PCME) having a qualified room-temperature resistance and calibration table to Yamaguchi’s “switch control sections 7-1” ~ “7-4”, in order the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve the problem in the “uniform heating of the PCB--and precise control of temperature” of the PCB by compensating the resistance change due to different resistor sizes and/or electrical characteristics of each resistor and resistance change of each resistor (from a reference resistance at a room temperature before temperature change) with respect to the temperature change by using Devey’s control electronics 20.

Regarding claim 8, Yamaguchi in view of Azrai and Devey discloses 
the controller accesses correction factors (Devey: a qualified room-temperature resistance and calibration table; P182:16-17 [including] Heater types and calibration tables; P182:19-20) for position-dependent (Yamaguchi: each location of “44-a1 through 44-a4”; Fig. 30) temperature variations  (Yamaguchi: heat produced at each location of “44-a1 through 44-a4”; Fig. 30) in the furnace cavity.


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi in view of Azrai with Devey by adding Devey’s “power control and monitoring electronics (PCME) having a qualified room-temperature resistance and calibration table to Yamaguchi’s “switch control sections 7-1” ~ “7-4”, in order the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve the problem in the “uniform heating of the PCB--and precise control of temperature” of the PCB by compensating the resistance change due to different resistor sizes and/or electrical characteristics of each resistor and resistance change of each resistor (from a reference resistance at a room temperature before temperature change) with respect to the temperature change by using Devey’s control electronics 20.

Regarding claim 15, Yamaguchi in view of Azrai and Devey discloses 
to implement the electrical duty cycles (Yamaguchi: each feedback update of the feedback control “updated”; C16:26,Fig. 2 [of] a switcher 6 provided at an output side of the PID adjustment section 2; C14:28-29 [and] electric power in response to a control signal from the input end a to heat the interior of the electric furnace 31; C1:61-63 wherein “undated” means 100% duty cycle) for the plurality of heating elements (Yamaguchi:  a heater 44; C2:13, Figs. 30,2 [including] a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30), each switching device (Yamaguchi:  switchers 6-1 to 6-1 to 6-4; C15:45, Figs. 2,30) remains closed for a first portion (Yamaguchi: starting time; C14:43 [and] "When a parameter is compensated (updated)”; C16:25-26) of a counter period (Yamaguchi: the cycle of “a clock for starting time measurement simultaneously with a temperature control operation”; C14:43-45 [and] "When a parameter is compensated (updated)”; C16:25-26) and remains open (Yamaguchi: when “a target temperature value and a detected temperature value (controlled variable)” is zero; C16:11-12, then no electric power is applied due to PID adjustment sections 2-1 to 2-4; Fig. 2) for a second portion (Yamaguchi: after the time when “a target temperature value and a detected temperature value (controlled variable)” is zero; C16:11-12, then no electric power is applied due to PID adjustment sections 2-1 to 2-4; Fig. 2) of the counter period.

Regarding claim 16, Yamaguchi in view of Azrai and Devey discloses
the counter period (Yamaguchi: the cycle of “a clock for starting time measurement simultaneously with a temperature control operation”; C14:43-45 [and] "When a parameter is compensated (updated)”; C16:25-26) is.

Yamaguchi in view of Azrai and Devey is silent regarding 
less than 1 second
Yamaguchi discloses the claimed invention except for a counter period less than 1 second.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal range of the “time constant” of the PID adjustment sections 2-1 to 2-4 of Yamaguchi in order to suit a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 17, Yamaguchi in view of Azrai and Devey discloses 
the counter period (Yamaguchi: the cycle of “a clock for starting time measurement simultaneously with a temperature control operation”; C14:43-45 [and] "When a parameter is compensated (updated)”; C16:25-26) is.

	Yamaguchi in view of Azrai and Devey is silent regarding
in a range of about 250 to 750 milliseconds 

Regarding claim 18, Yamaguchi in view of Azrai and Devey discloses 
the first portion (Yamaguchi: before “The time when a sudden change in the target temperature value occurs (that is, the time that has elapsed after the control operation started); C14:49-51) of the counter period (Yamaguchi: the cycle of “a clock for starting time measurement simultaneously with a temperature control operation”; C14:43-45 [and] "When a parameter is compensated (updated)”; C16:25-26) is less (Yamaguchi: detection is quicker than the control action to correct the error) than the second portion (Yamaguchi: The time after “when a sudden change in the target temperature value occurs (that is, the time that has elapsed after the control operation started; C14:49-51) of the counter period.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6,496,749) in view of Azrai (US 2005/0213280) and Walker (US 2014/0153606) as applied to claim 10 above, and further in view of Wallaert (US 5,436,788).
Regarding claim 12, Yamaguchi in view of Azrai and Walker discloses 
controls the flow (Yamaguchi: electric current supplied with the pressure of “a power-supply voltage”; C26:47) of the electrical energy (Yamaguchi: the power to be supplied to a furnace; C26:49-50) to the plurality (M; C16:5) of electrical switches (Yamaguchi:  “44-a1 to 44-a4”; Fig. 30), and wherein, when the switch receives the second control signal (Yamaguchi: the control update signal of the second control cycle from “computer 202 to microprocessor 120”; P31:23-32 [and] the temperature control circuit 110 (FIG. 7); P22:12-13 wherein “202” and “120” closed-loop controls “the source of operating power 126” feeding back temperature measurement) said switch disables (Yamaguchi: opens “switches 6-1 to 6-4”; Fig. 2 and C15:45) the flow of electrical energy to the plurality of electrical switches (Yamaguchi: switches 6-1 to 6-4; Fig. 2 and C15:45)

Yamaguchi discloses the plurality of switching elements as mapped above, but Yamaguchi in view of Azrai and Walker is silent regarding 
a master switching device

said master switch disables the flow of electrical energy to the plurality of switching elements 

However, Wallaert discloses in his reference 
a master switching device (a central unit 15; Fig. 3 and C5:25 [having] four “load resistances 16”; Fig. 3 and C5:28-29 [and] “information switches 19”; Fig. 3 and C5:33 [including the teaching] “With the electronic control apparatus 13 in the version shown it is possible to switch four load resistances and in doing this, to take into account the position of four external information switches 19.”; Fig. 3 and C5:37-40) 

said master switch (15; Fig. 3) disables the flow of electrical energy (the basic function of the central unit 15; Fig. 3 and C5:25) to the plurality of switching elements (‘four load resistances”; Fig. 3 and C5:37-40)

	The advantage of using Wallaert’s “central unit 15”  having “information switches 19” is for “the electronic control apparatus 13” “to switch four load resistances and in doing this, to take into account the position of four external information switches 19” so that one by one or all together can be flexibly switched on or off. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention wad made to modify Yamaguchi in view of Azrai and Walker with Wallaert by replacing Yamaguchi’s “parameter compensation value output section 9A with Wallaert’s “central unit 15”  having four “load resistances 16” and “information switches 19” in order for “the electronic control apparatus 13” “to switch four load resistances and in doing this, to take into account the position of four external .

Claims 35-37, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6,496,749) in view of Azrai (US 2005/0213280).
Regarding claim 35, Yamaguchi discloses
A power-compensated fusion furnace (a heat treatment furnace 3C; C23:54, Figs. 10, 30 [and] a heat treatment furnace has M zones; C16:4-5

    PNG
    media_image1.png
    304
    397
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    741
    499
    media_image2.png
    Greyscale
), comprising:

a furnace cavity (a boat 32 for holding the semiconductor wafers in the electric furnace 31; Figs. 10,30, C2:57-58 [and] the heat treatment furnace 3C; C24:61-62);
a plurality (M zones; C16:5) of electrical heating elements  (a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30 [including] a heater 44; C2:13, Figs. 10, 30); and 
(9C, 8A-1~8A-4, 2-1~2-4 and 7-1~7-4; Fig. 10) that independently provides electrical energy (the power to be supplied to a furnace; C26:49-50) of a plurality of electrical energies (each electric current to “a heat treatment furnace has M zones”; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30 [including] a heater 44; C2:13, Figs. 10, 30) to each electrical heating element (each of “a heat treatment furnace has M zones”; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30 [including] a heater 44; C2:13, Figs. 10, 30) of the plurality of electrical heating elements by adjusting a cycle (switching control timing from the switch control section 7'; C26:3-4 [further disclosing] update (compensation); C28:9 and the spec also discloses “at 100 percent duty cycle”; P85:7) of a plurality of duty cycles (switching control timing from the switch control section 7'; C26:3-4 [further disclosing] update (compensation); C28:9 for “a heat treatment furnace has M zones”; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30 [including] a heater 44; C2:13, Figs. 10, 30) each duty cycle associated with a respective electrical energy (each of electric current to “a heat treatment furnace has M zones”; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30 [including] a heater 44; C2:13, Figs. 10, 30) of the plurality of electrical energies, wherein a first cycle (first “switching control timing from the switch control section 7' ”; C26:3-4 [for] switch 6-1 provided at an output side of the PID adjustment section 2; C14:28-29) of a first electrical energy (electric power on “a1” toward “3C”; Fig. 10) of the plurality of electrical energies differs (each output from “Pattern generation section 8A-1~8A-4”; Fig. 10 [for] each “6-1~6-4”; Fig. 10) from a second cycle (“switching control timing from the switch control section 7' ”; C26:3-4 [for] switch 6-2 provided at an output side of the PID adjustment section 2; C14:28-29) of a second electrical energy (electric power on “a2” toward “3C”; Fig. 10) of the plurality of electrical energies, the power control system includes:

a plurality (4-number of “44”; Fig. 10, 30) of electrical switches (switchers 6-1 to 6-4; C15:45, Fig. 2) each electrical switch coupled to each electrical heating element of the plurality of electrical heating elements in series (as shown in Fig. 10) configuration to control the respective electrical energy of the plurality of electrical energies based on a temperature (an output data from “a temperature sensor 45”; C2:16, Fig. 30) measured by a thermocouple (a temperature sensor 35; C23:59 wherein an industrial temperature sensor is a thermocouple to output an sensor temperature measurement signal);

each electrical switch (each of “switchers 6-1 to 6-4”; C15:45, Fig. 2) of the plurality of electrical switches; and

	Yamaguchi discloses “a cycle” and “each electrical switch of the plurality of electrical switches” as mapped above, but is silent regarding 

a duty cycle

a power measurement circuitry electrically coupled to each electrical switch of the plurality of electrical switches, wherein the power measurement circuit is configured to measure electrical power delivered to each of the electrical heating elements; and

a controller configured to transmit a control signal of a plurality of control signals to each electrical switch of the plurality of electrical switches to control the plurality of duty cycles based at least on the measured electrical power delivered to each of the electrical heating elements.

	However, Azrai discloses, in another embodiment (P18:1) for the technical endeavor to solve the problem of “Duty ratios in these stages typically decrease as input voltages rise to minimize power plane current while output voltages drop to accommodate faster integrated circuitry and the associated increased derivatives of the power demand curve” (P5:6-10, Fig. 9

    PNG
    media_image5.png
    838
    606
    media_image5.png
    Greyscale
 wherein the spec discloses the problem for “the variations in electrical resistance of the heating elements, measurements suitable for calculating the power delivered to the heating elements obtained by the power measurement circuitry and the measured power used to develop a correction for duty cycle of each heating element”; PGPUB P20:1-6),

a power measurement circuitry (ADC 23 (FIG. 9) sampling a voltage level for each load supplied by the system; P96:5-6 [further disclosing] the sensed voltage from step 121 and the desired voltage/current from step 122; P97:4-5 wherein Ohm teaches P=V2/R) electrically coupled (through the “control logic 24” block; P81:5, Fig. 9) to each electrical switch (each channel of “multiplexer 98”; P83:2) of the plurality of electrical switches (multiplexer 98; P83:2 [having] the desired switching frequency; P83:6-7 wherein a multiplexer 98 is a group switch), wherein the power measurement circuit is configured to measure electrical power (Voltage sense signal 92 (VSENSE 92) carrying information about the voltage level at load(s) 22; P82:1, Fig. 9 wherein Ohm teaches P=V2/R) delivered to each of the electrical heating elements; and

a controller configured to transmit a control signal of a plurality of control signals to each electrical switch of the plurality of electrical switches to control the plurality of duty cycles based at least on the measured electrical power delivered to each of the electrical heating elements.

	The advantage of using Azrai’s ADC 23 (FIG. 9) sampling a voltage level for each load is to further improve the feedback performance by feeding back multi-measurements.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi with Azrai by adding Azrai’s ADC 23 (FIG. 9) sampling a voltage level for each load to Yamaguchi’s temperature feedback in order to further improve the feedback performance by feeding back multi-measurements.

	Yamaguchi discloses “each electrical switch of the plurality of electrical switches” as mapped above, but Yamaguchi in view of Azrai is silent regarding 

a duty cycle

a controller configured to transmit a control signal of a plurality of control signals to each electrical switch of the plurality of electrical switches to control the plurality of duty cycles based at least on the measured electrical power delivered to each of the electrical heating elements.

	However, Azrai-Fig.4 discloses, in the technical endeavor to solve the problem of “Duty ratios in these stages typically decrease as input voltages rise to minimize power plane current while output voltages drop to accommodate faster integrated circuitry and the associated increased derivatives of the power demand curve” (P5:6-10, Fig. 4

    PNG
    media_image4.png
    442
    520
    media_image4.png
    Greyscale
 wherein the spec discloses the problem for “the variations in electrical resistance of the heating elements, measurements suitable for calculating the power delivered to the heating elements obtained by the power measurement circuitry and the measured power used to develop a correction for duty cycle of each heating element”; PGPUB P20:1-6),

a duty cycle (a duty cycle of almost 50%; P91:13-14)

a controller (Control stage 27; P69:2-3) configured to transmit a control signal (a control signal among “control signals”; P69:3 [depending on] feedback control signals; P97:2-3) of a plurality of control signals (control signals; P69:3) to each electrical switch (each “semiconductor switch P5”; P60:1-2, Fig. 4) of the plurality of electrical switches (semiconductor switch P5; P60:1-2, Fig. 4) to control the plurality of duty cycles (a duty cycle of almost 50%; P91:13-14) based at least on the measured electrical power (Azrai: Voltage sense signal 92 (VSENSE 92) carrying information about the voltage level at load(s) 22; P82:1, Fig. 9 wherein Ohm teaches P=V2/R) delivered to each of the electrical heating elements (Load1~Load3; Fig. 4).

	The advantage of using Azrai’s control signals having a duty cycle varying over a wide range is to meet the “demand for higher maximum output currents and greater dynamic range from power supplies” (P3:7-8) depending on the circuit configurations and overcome “the instabilities in the feedback loop (P6:5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi in view of Azrai with Azrai-Fig.4 by replacing Yamaguchi’s switching control timing from the switch control section 7' having update (compensation) with Azrai-Fig.4’s control signals having duty cycle varying over a wide range in order to meet the “demand for higher maximum output currents and greater dynamic range from power supplies” depending on the circuit configurations and overcome “the instabilities in the feedback loop.

Regarding claim 36, Yamaguchi in view of Azrai discloses 
the thermocouple (Yamaguchi: a temperature sensor 45; C2:16, Fig. 30) configured to measure the temperature (Yamaguchi: an output data from “a temperature sensor 45”; C2:16, Fig. 30).

	Regarding claim 37, Yamaguchi in view of Azrai discloses
 the controller (Azrai: 27; Fig. 4) is further configured to determine the plurality of control signals (Azrai:  electric signals to plural P5s; Fig. 4) based on the plurality of duty cycles (Azrai: a duty cycle of almost 50%; P91:13-14).

	Regarding claim 40, Yamaguchi in view of Azrai discloses
the controller (Azrai: 27; Fig. 4) is configured to transmit a first control signal (Azrai:  electric signal to the left most one among plural P5s; Fig. 4) to a first electrical switch (Azrai: the left most P5 among plural “P5”; Fig. 4) to allow a first electrical energy (Azrai: electric current supplied to Load 1; Fig. 4) to flow to a first electrical heating element (Azrai: electric current supplied to Load 1; Fig. 4) and a second control (Azrai:  electric signal to the second left most one among plural P5s; Fig. 4) to the first electrical switch to stop (Azrai: open switch 6-1; Fig. 2) the first electrical energy to flow to the first electrical heating element.

	Regarding claim 42, Yamaguchi in view of Azrai discloses
the controller (Yamaguchi: a PID adjustment section 2-1~2-4; C14:25-26, Fig. 2 [including] Switch control section 7-1~7-4; Fig. 2) comprises memory (Yamaguchi: an unillustrated memory in the switch control section 7; C14:53-54, Fig. 10 wherein Yamaguchi’s indexed equations needs memory) for (intended use) storing calibration data or correction factors (Yamaguchi: memory can store any Asci data).

Claims 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 6,496,749) in view of Azrai (US 2005/0213280) as applied to claim 37 above, and further in view of Devey (US 2008/0156789).
	Regarding claim 38, Yamaguchi in view of Azrai discloses
the controller (Yamaguchi: a PID adjustment section 2-1~2-4; C14:25-26, Fig. 2 [including] Switch control section 7-1~7-4; Fig. 2) is further configured to determine the plurality of duty cycles (Yamaguchi: each feedback update of the feedback control “updated”; C16:26, Fig. 2 [of] a switcher 6 provided at an output side of the PID adjustment section 2; C14:28-29 [and] electric power in response to a control signal from the input end a to heat the interior of the electric furnace 31; C1:61-63 wherein “undated” means 100% duty cycle) 

the plurality of electrical heating elements (Yamaguchi:  a heater 44; C2:13, Figs. 30,2 [including] a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30) and correction factors (Yamaguchi: the feedback gain of “a PID adjustment section 2-1~2-4”; C14:25-26, Fig. 2) for temperature variations in the furnace cavity (Yamaguchi: a boat 32 for holding the semiconductor wafers in the electric furnace 31; Figs. 30,2, C2:57-58 [and] a reaction chamber; C23:62).

	Yamaguchi discloses “the plurality of electrical heating elements” as mapped above, but Yamaguchi in view of Azrai is silent regarding
based on at least one of calibration data of the plurality of electrical heating elements

However, Devey discloses, in the technical field for “a block diagram of the power control and monitoring electronics (PCME)” (P60:1, Fig. 28

    PNG
    media_image6.png
    669
    522
    media_image6.png
    Greyscale
),

based on at least one of calibration data (a qualified room-temperature resistance and calibration table; P182:16-17 [including] Heater types and calibration tables; P182:19-20) of the plurality of electrical heating elements (planar heater 14; Fig. 28)

	The advantage of using Devey’s “qualified room-temperature resistance and calibration table” is for the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi in view of Azrai with Devey by adding Devey’s “power control and monitoring electronics (PCME) having a qualified room-temperature resistance and calibration table to Yamaguchi’s “switch control sections 7-1” ~ “7-4”, in order the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve the problem in the “uniform heating of the PCB--and precise control of temperature” of the PCB by compensating the resistance change due to different resistor sizes and/or electrical characteristics of each resistor and resistance change of each resistor (from a reference resistance at a room temperature before temperature change) with respect to the temperature change by using Devey’s control electronics 20.

	Regarding claim 39, Yamaguchi in view of Azrai and Devey discloses
the power measurement circuitry (Azrai: ADC 23 (FIG. 9) sampling a voltage level for each load supplied by the system; P96:5-6 [further disclosing] the sensed voltage from step 121 and the desired voltage/current from step 122; P97:4-5 wherein Ohm teaches P=V2/R) is configured to obtain measurements associated with calibration data (Devey: a qualified room-temperature resistance and calibration table; P182:16-17 [including] Heater types and calibration tables; P182:19-20) of the plurality of electrical heating elements (Yamaguchi:  a heater 44; C2:13, Figs. 30,2 [including] a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30).

	The advantage of using Azrai’s ADC 23 (FIG. 9) sampling a voltage level for each load is to further improve the feedback performance by feeding back multi-measurements.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi with Azrai by adding Azrai’s ADC 23 (FIG. 9) sampling a 

	The advantage of using Devey’s “qualified room-temperature resistance and calibration table” is for the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve the problem in the “uniform heating of the PCB--and precise control of temperature” of the PCB by compensating the resistance change due to different resistor sizes and/or electrical characteristics of each resistor and resistance change of each resistor (from a reference resistance at a room temperature before temperature change) with respect to the temperature change by using a control electronics 20.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi in view of Azrai with Devey by adding Devey’s “power control and monitoring electronics (PCME) having a qualified room-temperature resistance and calibration table to Yamaguchi’s “switch control sections 7-1” ~ “7-4”, in order the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve the problem in the “uniform heating of the PCB--and precise control of temperature” of the PCB by compensating the resistance change due to different resistor sizes and/or electrical characteristics of each resistor and resistance change of each resistor (from a reference resistance at a room temperature before temperature change) with respect to the temperature change by using Devey’s control electronics 20.

	Regarding claim 41, Yamaguchi in view of Azrai and Devey discloses
the power control system (Yamaguchi: 9A, 8-1~8-4, 2-1~2-4 and 7-1~7-4; Fig. 2 [and] a power-supply voltage; C26:47) is further configured to, for each electrical heating element (Yamaguchi: each of “a heater 44”; C2:13, Figs. 30,2 [including] a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30)) of the plurality of electrical heating elements (Yamaguchi: “a heater 44”; C2:13, Figs. 30,2 [including] a heat treatment furnace has M zones; C16:4-5 wherein four “44-a1”, “44-a2” , “44-a3”  and “44-a4” among M-number of “44” are graphically disclosed in Fig. 30):

(is calculated; P182:15-16) a plurality calibration power measurements (Devey: a known voltage and a known current, the planar-heater resistance is calculated; P182:15-16 [applying] Ohm’s law) associated a plurality of calibration duty cycles (Yamaguchi: each feedback update of the feedback control “updated”; C16:26, Fig. 2 [in view of] Devey: calibration and programming processes; P191:2-3);

calculate (Devey: is calculated; P182:16) power (Devey: a known voltage and a known current, the planar-heater resistance; P182:15-16) absorbed by each electrical heating element (Devey: the planar-heater resistance; P182:15-16) for each calibration duty cycle (Yamaguchi: each feedback update of the feedback control “updated”; C16:26, Fig. 2 [in view of] Devey: calibration and programming processes; P191:2-3) of the plurality of calibration duty cycles based on the plurality of calibration power measurements; and

generating (Devey: allowing the software in the PCME to correctly adapt to the specific planar-heater installed; P182:18-19) calibration data (Devey: calibration table; P182:16-17) based on the calculated power (Devey: a known voltage and a known current, the planar-heater resistance is calculated; P182:15-16 [applying] Ohm’s law) and the plurality of calibration duty cycles.

	The advantage of using Devey’s “qualified room-temperature resistance and calibration table” is for the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve the problem in the “uniform heating of the PCB--and precise control of temperature” of the PCB by compensating the resistance change due to different resistor sizes and/or electrical characteristics of each resistor and resistance change of each resistor (from a reference resistance at a room temperature before temperature change) with respect to the temperature change by using a control electronics 20.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yamaguchi in view of Azrai with Devey by adding Devey’s “power control and monitoring electronics (PCME) having a qualified room-temperature resistance and calibration table to Yamaguchi’s “switch control sections 7-1” ~ “7-4”, in order the resistance error of each of “the planar-heater resistance” to “be calculated” and be used to solve the problem in the “uniform heating of the PCB-.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jinman (US-6534748), Shigetomi (US-8378272), Anderson (US-5790750).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761